JOHNSON, Judge.
This is an appeal from a final order of Circuit Court, Escambia County, Hon. M. C. Blanchard, J., denying relief to the appellant, who was defendant below on a contempt proceeding for default in alimony payments.
The appellee was in default in the amount of $75.00 for three weeks alimony payments, and appellant obtained Rule to Show Cause. Appellee appeared before the court and testified that the reason he had not. made the alimony payments was because the appellant had cashed an insurance policy belonging to the appellee for $500.00,, which policy was a paid up endowment policy for such amount on the life of appellant. Appellee claimed that the policy belonged to him and that he had told appellant not to cash it, but she did anyway. She claims she may have procured the policy while married to appellee and while-she was working. The policy was not produced but the court found that the policy belonged to the appellee and that by cashing it, the appellant became indebted to the-appellee in amount thereof, $500.00, and', directed that appellee could continue to> withhold $10.00 per week from alimony payments until the total of $500.00 had been repaid to appellee. It is from this order that appellant appeals.
*123Without deciding whether the Chancellor ■was correct as to the ownership of the insurance policy or not, we are of the •opinion that the Chancellor was within his Tights in reducing the alimony payments for any period of time he saw fit and it is ■immaterial as to what the Chancellor’s rea•sons were.
Therefore, we affirm the results of the ■Chancellor’s order.
Affirmed.
RAWLS, C. J., and CARROLL, DONALD K., J., concur.